A careful examination of the motion for a rehearing in this case, submitted by the appellee, the Lasker Real Estate *Page 501 
Association, has convinced us that we were in error in holding in the disposition of this case made at a former day of the term that we were not in possession of sufficient data to enable us to arrive at the amounts that should be credited on the several notes for payments thereon of usurious interest.
Counsel for appellee's motion have furnished us with a computation which appears to be correct, whereby all sums paid as usurious interest are ascertained and applied to the principal of the notes, and the total amount to be preferred over the lien of Mrs. Martin, executrix, is shown to have been on the date of the judgment in the court below, March 29, 1890, the sum of $4054.74, which should bear interest from that date at the rate of 12 per cent per annum; and the balance for which judgment should be rendered against the defendants, Brooke Smith and the bank, is $1937.76.
The judgment rendered at a former day of this term, reversing and remanding this cause, will be set aside and judgment now here rendered as herein indicated; without prejudice, however, to the right of Mrs. Martin by proper proceeding to have the rents which may have accumulated in the hands of the receiver applied to the satisfaction to that portion of the judgment here rendered, adjudged to be a lien superior to hers. The motion of Brooke Smith and of the bank for rehearing is overruled.